DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.

Response to Amendment
Claims 1-20 are pending in the application.  Claims 1, 7, and 13 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boraiah et al. (US 2010/0262166 A1) (“Boraiah”).
Regarding claim 1, Boraiah discloses (Figures 1-20) a method for positioning a locator, the method comprising: inserting a tissue locator (10) through an opening in a tissue wall (Figures 8-10B); and distally advancing a proximal member (252), positioned with a distal end (252b) of the proximal member proximal a proximal end (272a) of a first arm (272) of the tissue locator, to move the distal end of the proximal member distally past an inner edge of the first arm and slide across the inner edge of the first arm to move a portion of the first arm from a first position (Figures 7A, 7B, 11A) to a second position (Figures 12A-13B) that is separated from a longitudinal axis of the tissue locator by a greater distance than the first position, the inner edge being an end edge of an end face (272b) that comprises an opening of a penetrator receiver (272c) to receive a penetrator (172; Figure 12B shows penetrator needle 172 received within opening).
Regarding claim 2, Boraiah discloses (Figures 3, 7A, 7B, 12B) the proximal member (252) comprises a distally tapering body (at 252b and 252d).
Regarding claim 3, Boraiah discloses (Figures 3, 7A, 7B) the proximal member (252) comprises an outer surface extending from a proximal end (252a) to a distal end (252b), the proximal end (252a) having a diameter (at 254) in cross-section that is greater than a diameter (at 252d; paragraph 0070) of the distal end (252b).
Regarding claim 4, Boraiah discloses that the first arm (272) can comprise a resiliently bendable material (paragraph 0061), the first arm pivoting at the resiliently bendable material.
Regarding claim 5, Boraiah discloses (Figures 12A and 12B) a first portion (portion receiving penetrator needle 172) of an outer surface of the first arm (272) extending from a distal end of the first arm is inclined outwardly from an outer surface of a shaft (150) in a deployed state (paragraph 0061).
Regarding claim 6, Boraiah discloses (Figures 12A and 12B) that a second portion (proximal of the first portion) of the outer surface of the first arm, extending from a terminal end of the first portion, extends inwardly toward a longitudinal axis of the shaft (150) in the deployed state.
Regarding claim 7, Boraiah discloses (Figures 1-20) a method for positioning a locator, the method comprising: inserting a distal end of a tissue locator (10) through an opening in a tissue wall (Figures 8-10B); distally advancing a proximally positioned member (252), with a distal end (252b) of the proximal member proximal a proximal end  of a first arm (272b), to move the distal end of the proximal member distally past an inner edge of the first arm and slide across the inner edge of the first arm to (i) orientate a penetrator receiver (272c, shown in Figure 12B receiving penetrator needle 172) to receive a penetrator (172), and (ii) move a portion of the first arm of the tissue locator radially outwardly from a first position (Figures 7A, 7B, 11A) to a second position (Figures 12A-13B), the second position being separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first position, a distal end of the first arm having a fixed position in relation to a shaft (272a) from which the first arm extends (Figure 7B), the inner edge being an end edge of an end face that comprises an opening of the penetrator receiver (272c; Figures 12B and 13B show penetrator needle 172 received within opening); and proximally moving the first arm (272b) to contact the tissue wall (Figures 11A-12B show that actuation of the first arm 272b causes the first arm to move proximally and contact the tissue wall 704, 706, 708, 710, 712, 714, 716).
Regarding claim 8, Boraiah discloses (Figure 7B, 11B, 12B, 13B) that the penetrator receiver (272c) comprises a feature that selectively secures to the penetrator (172).
Regarding claim 9, Boraiah discloses (Figures 11A-14A) that the penetrator (172) comprises a detachable tip (180).
Regarding claim 10, Boraiah discloses (Figure 7B) that the penetrator (172) comprises a suture (182) extending from the detachable tip (180).
Regarding claim 11, Boraiah discloses (Figure 3) that the proximal member (252) comprises a proximal end (252a) having a cross-sectional dimension (at 254), transverse to a longitudinal axis of the shaft, greater than a distal end (252b) of the proximal member (at 252d, see Figure 12B and paragraph 0070).
Regarding claim 12, Boraiah discloses that the first arm (272b) can be resiliently bendable (paragraph 0061).
Regarding claim 13, Boraiah discloses (Figures 1-20) a method for positioning a locator, the method comprising: inserting a distal end of a tissue locator (10) through an opening in a tissue wall (Figures 8-10B); distally advancing a proximally positioned member (252), with a distal end (252b) of the proximal member proximal a proximal end of a first arm (272b), to move the distal end of the proximal member distally past an inner edge of the first arm and slide across the inner edge of the first arm to (i) orientate a penetrator receiver (272c, shown in Figure 12B receiving penetrator needle 172) to receive a penetrator (172), and (ii) move a portion of the first arm of the tissue locator radially outwardly from a first position (Figures 7A, 7B, 11A) to a second position (Figures 12A-13B), the second position being separated from a longitudinal axis of the tissue locator by a greater distance than the portion of the first arm in the first position, a distal end of the first arm having a fixed position in relation to a shaft (272a) from which the first arm extends (Figure 7B), the inner edge being an end edge of an end face that comprises an opening of the penetrator receiver (272c; Figures 12B and 13B show penetrator needle 172 received within opening); and proximally moving the first arm to contact the tissue wall (Figures 11A-12B show that actuation of the first arm 272b causes the first arm to move proximally and contact the tissue wall 704, 706, 708, 710, 712, 714, 716).
Regarding claim 14, Boraiah discloses (Figure 7B) that the penetrator receiver (272c) cooperates with a member (181) having a through-hole and a penetrator recess that cooperates with a tip (180) of the penetrator (172).
Regarding claim 15, Boraiah discloses that the tip (180) lockingly engages with the penetrator recess of the member (paragraph 0057).
Regarding claim 16, Boraiah discloses (Figure 14A) that the tip (180) is a detachable tip.
Regarding claim 17, Boraiah discloses (Figure 7B) that the penetrator (172) comprises a suture (182) extending from the detachable tip (180).
Regarding claim 18, Boraiah discloses (Figures 3 and 11B) that the proximal member (252) comprises a proximal end (252a) having a cross-sectional dimension (at 254), transverse to a longitudinal axis of the shaft, greater than a distal end (at 252b, 252d) of the proximal member (paragraph 0070).
Regarding claim 19, Boraiah discloses that the first arm (272b) can be resiliently bendable (paragraph 0061).
Regarding claim 20, Boraiah discloses (Figures 3 and 11B that the proximal member (252) comprises an outer surface extending from a proximal end to a distal end, the proximal end (252a) having a diameter in cross-section (at 254) that is greater than a diameter (252d) of the distal end (paragraph 0070).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 21, 2022